     CASE 0:19-cr-00243-MJD-HB Document 142 Filed 08/12/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



United States of America,

                     Plaintiff,
v.                                                       ORDER
                                            Criminal No. 19-243(01) (MJD/HB)
Robin Lee Lussier,

                     Defendant.



      The above-captioned matter is before the Court upon the Defendant’s

Motion for Extension of Time to File Position Pleadings. Based upon all files,

records, and proceedings herein, and after being duly advised in the premises,

the Court hereby makes and enters the following Order:

      1. The Defendant’s Motion for Extension of Time to File Position

Pleadings is GRANTED.

      2. The parties’ positions regarding sentencing factors shall be filed on or

before November 1, 2020.



Dated: August 12, 2020                /s Michael J. Davis
                                     Michael J. Davis
                                     United States District Court
